Citation Nr: 1126963	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-18 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the claimed residuals of a low back injury, previously characterized as probable ruptured L-5, S1 disc with left S1 nerve root entrapment (low back disability).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1956.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied service connection for probable ruptured L5-S1 disc with left S1 nerve root entrapment because the Veteran had not submitted evidence that was new and material.

In March 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In a May 2010 Decision/Remand, the Board reopened the previously denied claim of service connection for probable ruptured L5-S1 disc with left S1 nerve root entrapment and remanded the reopened claim for additional development of the record.  In that document, the issue, as it is now listed on the cover page of this decision was recharacterized for the sake of clarity and to reflect the Veteran's intentions.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was treated for back pain during service.

2.  The first record of post-service back pain is noted in 1981, and the preponderance of the medical and lay evidence of record establishes that it is more likely than not that the Veteran's current back disability is due to the aging process, and is unrelated to any back pain noted in service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the claim on appeal originated from a claim to reopen a previously denied claim.  As noted in the May 2010 decision, any defect with VA's duty to assist the Veteran with respect to reopening the claim is harmless error because the claim was, in fact, reopened.  In any event, with regard to the underlying service connection claim, the pre-adjudication duty-to-assist letter, dated in January 2008 did explain the five elements of a service connection claim, including what the evidence must show to substantiate such a claim, and, how VA determines initial disability ratings and effective dates for all grants of service connection.  Then, after the claim was reopened, it was remanded for additional development of the record.  A supplemental statement of the case addressed the merits of the claim and explained the reasons for denying the claim.  In essence, the notifications substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Moreover, the notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of the claimed disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In addition, the RO substantially complied with the Board's remand orders by obtaining current VA treatment records and by providing an examination and obtaining an opinion that addressed the nature and likely etiology of the claimed condition.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II.  Service Connection

The appellant contends that he has a lumbar spine disorder which began in service.  

Based on a review of the entire evidence of record, the preponderance of the evidence is against a finding that the Veteran's current lumbar spine disorder is related to service.  

Service connection on a direct basis requires evidence that a disease or disorder was incurred in or aggravated during service or that the disease or disorder is otherwise attributable to service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for disease or disability which is diagnosed after discharge from service, when all of the evidence establishes that such disease or disability was incurred during service.  38 C.F.R. § 3.303(d).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the low back, the Veteran's service treatment records (STRs) note complaints of low back pain beginning in 1955.  A July 1955 entry notes a strain of the sacro-spinalis muscles.  Heat and medication were prescribed and the Veteran was returned to duty.  The following month, in mid August 1955, the Veteran returned with a sore back.  There was still spasm of the sacro-spinalis muscles, but no tenderness of the lumbar spinous process.  An x-ray of the lumbar spine was ordered.  The August 1955 x-ray noted sacralization of L5, otherwise negative.  No other back complaints are noted during service, and the Veteran's discharge examination in February 1956 is negative for complaints or diagnosis of a back pain, a back disability, or evidence of a back injury in service.  

The next report of low back pain comes from a March 1981 private outpatient clinical record.  This record shows that the Veteran was treated for complaints of back pain in March 1981 as a result of a work accident.  According to the notations, since the time of the accident, the Veteran experienced severe left leg pain in an L5-S1 distribution with severe pain over the previous six weeks.  X-rays of the lumbosacral spine were noted to be "not too impressive."  The impression was probable ruptured L5-S1 disc with left S1 nerve root entrapment.  The clinical records from April 1981 show continued back pain, but by May 1981, the Veteran returned to work and the pain was getting quite a bit better.  No history of a military injury or prior back pain was noted on these clinical records.  

In support of his claim, the Veteran submitted a December 2007 statement from his family physician, Dr. J.W., who noted that the Veteran was currently being treated for degenerative disk disease L4-L5, L5-S1 secondary to injury in the past while on active duty in the Army.  The doctor noted that the Veteran's back problem had been ongoing for several years, and that the Veteran stated that the injury happened while on active duty.  

The Veteran continued to assert that his back pain began on active duty.  In support of his claim, he submitted numerous lay statements from family and friends who all recalled that the Veteran had complained of back pain for several years.  Some statements recalled the back pain beginning in the early 1980's and others noted the complaints of back pain beginning in 1956.  One friend, T.G, stated that she had known the Veteran since 1956 and indicated that he had complained of back trouble ever since she had known him.  

At a VA examination in February 2009, the examiner reviewed the claims file and noted the Veteran's contentions regarding the onset of back pain in service in 1955.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner opined, based on a review of the Veteran's military records and records beginning in the 1980's, that this 20+ year gap between his military complaint and the records where he complained of a back and leg injury in the 1980's weighed against the claim.  In particular, the examiner stated that this lapse in time made it difficult to rationally attribute his claimed condition to the military, and, hence, the doctor opined that it was less likely than not that the Veteran's incidents of back pain in the military were currently related or the same back pain that he was having at the time of the examination.  

At the Veteran's videoconference in March 2010, he testified that he served in an artillery unit as an ammunition corporal during service, and that he injured his back during a 24-hour training exercise.  The Veteran denied any work injury in 1981, but rather, he testified that his back just started to hurt during a car ride, when his disc slipped out of place.  The Veteran also testified that he could not afford medical insurance for many years after discharge from service until he began receiving back treatment in the 1980's.  

In the May 2010 remand, the Board noted that the February 2009 examination was inadequate for the purpose of determining the likely etiology of the Veteran's back pain.  At the VA examination in February 2009, the examiner pointed out that although there was a STR showing treatment for back pain during service in 1955, there was no evidence of continuity of symptoms between the time of discharge from service until the injury in 1980.  Thus, the examiner concluded that the current back disability was not related to the in-service injury.  The examiner did not, however, consider the Veteran's hearing testimony regarding the lack of health insurance/medical treatment during the time period between discharge from service and the 1980's; and, in addition, the examiner did not consider the multiple lay statements from friends and family, some of whom claimed to have witnessed the Veteran's continuity of back pain symptoms since his discharge from service.  

Moreover, the examiner did not entertain the possibility that the Veteran's injury in 1980 was simply a re-injury or aggravation of the original in-service injury in 1955.  

In light of the foregoing, another VA examination was conducted in August 2010.  That examination, however, only served to diagnose the Veteran's current back disability, and no medical opinion was offered as to the likely etiology of the any current back disability.  As such, the RO specifically requested an addendum to that examination in compliance with the remand directives ordering that an opinion must be obtained.  

Finally, in April 2011, an opinion was obtained from a VA orthopedic surgeon who reviewed the Veteran's claims file.  He was asked to review all of the evidence, including the Veteran's hearing testimony, the private medical opinion, and the lay statements submitted by family and friends that address continuity of symptoms since service.  The following evidence found to be pertinent to the opinion was specifically listed:  the STRs from July and August 1955 noting treating for back pain and a strain of the sacra-spinalis muscles with some spasm, as well as the negative discharge examination from February 1956; the private clinical records from 1981; and the statement from Dr. J.W. noting that the Veteran was treated for DDD L4-L5 and L5-S1 secondary to an injury that the Veteran reported happened in service.  

The orthopedic surgeon specifically opined that the Veteran's current back condition was less likely than not related to his service-treated back condition.  The VA doctor further indicated that he was unaware of any evidence within the medical literature that could explain a low energy muscle sprain of the back leading to the eventual development beyond that of normal aging.  While high energy whiplash types of injury have been shown to hasten the degenerative process, the limited medical records from July and August 1955 do not make mention of a high energy trauma mechanism.  

In sum, the STRs do include complaints of low back pain, and diagnosis of a strain with muscle spasm, and the Veteran has attributed the onset of his current condition to these events in service.  However, the VA orthopedic physician opined that the current disability was less likely as not related to service based on the type of disability he has now and the findings in service.  This opinion is provided by a VA orthopedic surgeon who is considered an expert in his field, and is supported by objective findings in the record.  Moreover, this opinion was provided despite the knowledge of the Veteran's continued complaints of back pain since service.  Although the Veteran reports in connection with the claim that he had back pain since service, he did not report this pain at the time of discharge, no spine abnormalities were found on separation examination, and his pain during service has been attributed to a muscle strain, not the degenerative disease process that he is diagnosed with today.  Furthermore, the statement by Dr. J.W. is clearly based on the Veteran's self-reported history, and not on any objective medical findings.  At no time did Dr. J.W. indicate a review of the history, including the findings in service, nor did he provide a rationale to support his statements.  In fact, Dr. J.W. specifically noted that his opinion was based merely on the Veteran's self-reported history of a back injury in service.  Accordingly, his opinion is outweighed by that of the VA orthopedic physician, who reviewed the history and provided an opinion with a supporting rationale.   

38 U.S.C.A. § 1154(b) specifically allows combat veterans, in certain circumstances, to use lay evidence to establish service connection for a disease or injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  The Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  

Although the Veteran was treated for a muscle strain in service, the back conditions noted in service were not in fact chronic as the conditions have not been shown by the medical evidence during the time period covered by his claim.  In addition, no relevant medical records are available from the end of the Veteran's period of service in 1956 until approximately 24 years later in 1981.  During this time, the Veteran never reported that he had continuity of symptoms since service, and moreover, after the incident in March 1981, the record is again negative for treatment for back pain until this decade.  

The only evidence of record in favor of the Veteran's claim is his own self-reported history of continuity of symptoms, and the reiteration of these symptoms by friends and family.  The Veteran is certainly competent to state that he was injured in service and experienced strain in service and has had back pain ever since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as has already been pointed out above, the Veteran's lay statements in this regard, are not entirely consistent with the other evidence of record.  As noted above, the Veteran's discharge examination is negative for any complaints of back pain or abnormal findings with respect to the lumbar spine, and the record is silent for post-service complaints of back pain until 1981, over two decades after discharge from service.  And, significantly, at that time, the Veteran did not report that he had been experiencing ongoing back pain since service separation.  

The credibility of the Veteran's testimony and the lay statements must be weighed against the other evidence of record.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the Veteran insists that his current back disorder had its onset during service, the fact remains that the service treatment records did not show a chronic lumbar spine disability at discharge and there are no post-service treatment records showing any lumbar spine disability for 24 years after discharge.  The absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible; however, such absence is for consideration.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  And, while the Veteran is competent to report continuity of symptoms, he is not competent to provide an opinion linking his current condition, diagnosed as lumbar disc disease, to the complaints or incidents of service, as he does not possess the requisite medical expertise to make that type of medical conclusion.  In other words, the Veteran's does not possess the requisite medical expertise to state that his back pain in service was the onset of his current degenerative spinal condition.  In any event, the normal findings upon separation examination and the lack of any objective evidence of post-service treatment for a back disability until 1981 is affirmative, highly probative evidence that the Veteran did not develop a chronic back disability during active duty.  

This lack of any medical evidence showing treatment for back pain until 1981, coupled with the opinion of an orthopedic surgeon who found it less likely as not that the current lumbar spine disability was related to service outweighs the Veteran's competent, credible and probative reports of continuity of symptoms since service.  The medical opinion of April 2011 is adequate and is entitled to great probative weight as it was based on a review of the medical history, with consideration of the Veteran's reported history and the lay statements submitted, and was supported by a complete rationale.  Moreover, the evidence shows that a chronic disorder currently present was not shown in service and arthritis was not present to any degree within one year of discharge from service.  Hence, the preponderance of the evidence is against the claim of service connection for a lumbar spine disability, there is no doubt to be resolved; and service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


